The majority say: "Every witness is presumed to tell the truth and his evidence should be accorded that presumption." Yet, in every jury trial, the court, as a matter of course, tells the jurors:
"You are the sole and exclusive judges of the evidence and the credibility of the witnesses and of the weight to be attached to their testimony. In weighing the testimony of a witness, you should take into consideration his demeanor on the witness stand, his apparent fairness or lack of fairness, his apparent candor or lack of candor, the reasonableness or unreasonableness of his story and his interest, if any, he may have in the result of thetrial."
Are jurors now to be instructed that it is presumed that the witnesses have told the truth, and that their evidence is to be accorded that presumption regardless of any interest they may have in the result of the trial? Of course not. For the stock instruction on credibility of witnesses is simply a recognition of an age old frailty of human nature: that man is prone to color and embellish any story he tells to suit his own best interest whether he is under oath or not. Indeed, at common law, the frailty was deemed so inherent in human nature that parties having an interest in the *Page 66 
result of the trial were not permitted to testify — thus obviating any temptation to commit perjury or fabricate evidence.
"At common law the most important, because most extensive ground of incapacity was that supposed inclination to falsify which arose from the prospect of gaining or losing by the issue of the proceedings. The circumstance creating this incapacity was known as Interest; and the theory was that `from the nature of human passions and actions there is more reason to distrust such a biased testimony than to believe it.'" 1 Greenleaf on Evidence (16th ed.), p. 487, § 328b.
The rule that the presumptions flowing from proof of ownership of a vehicle may be overcome only by testimony of disinterested witnesses, has its origin in that very frailty of human nature. The rule was a safeguard against perjury and the fabrication of evidence. To my mind, its abandonment will tend to defeat rather than promote the ends of justice.
The majority further say: ". . . we now hold that the presumption may be overcome by competent evidence from eitherinterested or disinterested witnesses, provided that their testimony is uncontradicted, unimpeached, clear, and convincing." Applying this doctrine in the instant case, this court has assumed the functions of the jury. It has assumed to pass upon the weight of the evidence and the credibility of witnesses whom the jury (after hearing them testify and seeing them on the witness stand) declined to believe. In Birch v. Abercrombie,74 Wash. 486, 489, 133 P. 1020, 50 L.R.A. (N.S.) 59, Judge Ellis, speaking for the court, said:
"It is well established that, in cases of this kind, where the vehicle doing the damage belonged to the defendants at the time of the injury, that fact establishes prima facie that the vehicle was then in the possession of the owner, and that whoever was driving it was doing so for the owner. We have repeatedly *Page 67 
so held. Knust v. Bullock, 59 Wash. 141, 109 P. 329; Kneffv. Sanford, 63 Wash. 503, 115 P. 1040; Burger v. TaxicabMotor Co., 66 Wash. 676, 120 P. 519. The burden was thus castupon the appellants to overcome this presumption by competentevidence and it was for the jury to say upon such evidencewhether the burden had been sustained." (Italics mine.)
The court's assumption of the function of weighing the evidence and appraising the credibility of witnesses is subversive of the right of trial by jury.
I dissent.
MAIN, MILLARD, and DRIVER, JJ., concur with BLAKE, J.